Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eugene Perez on January 13, 2022. Claims 21 and 22 are rejoined. Claims 1, 4, 13, 18, 20-23 are allowed.

The application has been amended as follows: 

Cancel claims 10 and 11.

Claim 13. A composition comprising, as an active ingredient, one or more selected from the group consisting of (i) to (iii) below:
(i) a polypeptide consisting of the amino acid sequence of any one of SEQ ID NOs: 3 to 45;
and
(iii) an isolated antigen-presenting cell comprising a complex of the polypeptide with an MHC molecule; and

an immune enhancer.

Claim 21. The composition of claim 13, wherein the active ingredient is one or more of the isolated antigen-presenting cell comprising the complex of the polypeptide with the MHC molecule.

Claim 22.	The method of claim 23, wherein the active ingredient is one or more of the isolated antigen-presenting cell comprising the complex of the polypeptide with the MHC molecule.

Claim 23. A method of treating cancer, comprising administering to a subject in need thereof, a composition comprising, as an active ingredient, one or more selected from the group consisting of (i) to  (iii) below:
(i) a polypeptide consisting of the amino acid sequence of any one of SEQ ID NOs: 3 to 45;
and
(iii) an isolated antigen-presenting cell comprising a complex of the polypeptide with an MHC molecule; 

wherein the composition is a pharmaceutical composition further comprising a pharmaceutically acceptable carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Laura B Goddard/Primary Examiner, Art Unit 1642